M’Kean, Chief Justice.
Wood is a writer of great authority, and frequently cited with respect in Westminster-Hall. In the case before us, the execution has regularly issued, upon a judgment regularly obtained; and although we should certainly protect suitors, witnesses, and jurors, from an arrest on mesne process, during their attendance upon the Court, and for a reasonable time in coming and going, yet no case has been shewn, which will justify our interference, to discharge a man taken in execution on the ground of such a protection. It is, indeed, the privilege of the Court that is infringed; and, it is discretionary, to grant it on some occasions, and to refuse it upon others.
By the Court:—The prisoner must be remanded.*

 Determined at Sunbury. N. P. on the 11th of November, 1788, before the Chief Justice, and Mr. Justice Rush.